Exhibit 10.1

WARRANT AMENDMENT AND EXERCISE AGREEMENT

This Warrant Amendment and Exercise Agreement (this “Agreement”), dated as of
February 8, 2019, is by and between Histogenics Corporation, a Delaware
corporation (the “Company”), and the undersigned holder (the “Holder”) of
warrants to purchase shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”).

WHEREAS, the Holder beneficially owns warrants to purchase in the aggregate the
number of shares of Common Stock with an exercise price of $2.25 per share that
are exercisable until November 22, 2021, as set forth on the Holder’s signature
page hereto (the “2016 Warrants”);

WHEREAS, in order to induce the Holder to fully exercise the 2016 Warrants, the
Company and the Holder desire to amend the 2016 Warrants to reduce the exercise
price thereof to $0.01 per share (the “Amended Exercise Price”), provided that
the 2016 Warrants are exercised prior to February 8, 2019; and

WHEREAS, the Holder desires to fully exercise such 2016 Warrants in the amounts
set forth on the applicable signature pages hereto using the Amended Exercise
Price. The shares of Common Stock underlying the 2016 Warrants are referred to
herein as the “Warrant Shares”.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

ARTICLE I

AMENDMENT AND EXERCISE OF 2016 WARRANTS

Section 1.1 Amendment of 2016 Warrants.

(a)    On the date hereof, (x) the reference to “$2.25 per share” in the defined
term “Exercise Price” set forth in Section 2(b) of the 2016 Warrants shall be
amended to equal “$0.01 per share, provided that this Warrant is exercised prior
to February 12, 2019, otherwise such Exercise Price shall be $2.25 per share”
(the “Amended Exercise Price”) and (y) the reference to “three (3) Trading Days”
in the first sentence of Section 2(d)(i) of the 2016 Warrants shall be amended
to say “two (2) Trading Days”.

(b)    All references to the 2016 Warrants used herein, after the execution of
this Agreement, shall refer to the 2016 Warrants, as amended pursuant to clause
(a) above. Except as expressly set forth in this Agreement, all terms of the
2016 Warrants are, and shall continue to be, in full force and effect and are
hereby ratified and confirmed in all respects, and the Holder reserves all of
its rights, remedies, powers and privileges.

Section 1.2 Exercise of Warrants. Subject to the conditions in Sections 2(a) and
(d) of each of the 2016 Warrants and the terms hereof, by executing this
Agreement, the Company and the Holder hereby agree that the Holder shall be
deemed to have exercised the 2016 Warrants held by such Holder for the number of
shares of Common Stock set forth on the signature page hereto for aggregate cash
proceeds to the Company in the amount set forth on the Holder’s signature page
hereto, pursuant to the terms of the 2016 Warrants, except that the exercise
price thereunder shall be the Amended Exercise Price and the Warrant Share
Delivery Date shall be two (2) Trading Days. The Holder shall deliver the
aggregate cash exercise price for such 2016 Warrants to the bank account set
forth on the Company’s signature page hereto within two Trading Days after the
date hereof and the Company shall cause its transfer agent to deliver the
Warrant Shares, without any restricted legend or other restrictions on transfer,
to the Holder via the Depository Trust Company Deposit or Withdrawal at
Custodian system pursuant to the terms of the 2016 Warrants (as amended pursuant
to this Agreement) and the DWAC instructions set forth on the Holder’s signature
page hereto as if a notice of exercise (subject to reduction for the Beneficial
Ownership Limitation (as defined below)) with respect thereto was delivered to
the Company on the date hereof. The date of the closing of the initial exercise
of the 2016 Warrants shall be referred to as the “Closing Date.” Notwithstanding
anything herein to the contrary, in the event that the exercise of the 2016
Warrants would otherwise cause the Holder to exceed the beneficial ownership
limitations (“Beneficial Ownership Limitation”) in the 2016 Warrants, the
Company shall only issue such number of Warrant Shares to the Holder (as
instructed in writing by Holder) that would not cause



--------------------------------------------------------------------------------

such Holder to exceed the maximum number of Warrant Shares permitted thereunder
with the balance to be held in abeyance until the balance (or portion thereof)
may be issued in compliance with such limitations. Holder shall provide a
written notice of deemed exercise pursuant to the terms of the 2016 Warrants, as
amended hereby, to the Company promptly when any additional Warrant Shares may
be issued in compliance with the Beneficial Ownership Limitation (including,
without limitation, with respect to the balance of the Warrant Shares when the
Holder holds less than the Beneficial Ownership Limitation).

Section 1.3 Filing of Form 8-K. Prior to 9:30 am ET on February 8, 2019, the
Company shall issue a Current Report on Form 8-K disclosing the material terms
of the transactions contemplated hereby, which shall include this form of
Agreement as an exhibit (the “8-K Filing”). From and after the issuance of the
8-K Filing, the Company represents to the Holder that it shall not be in
possession of any material, nonpublic information received from the Company, any
of its Subsidiaries (as defined below) or any of their respective officers,
directors, employees or agents, that is not disclosed in the 8-K Filing. In
addition, effective upon the filing of the 8-K Filing, the Company acknowledges
and agrees that any and all confidentiality or similar obligations under any
agreement, whether written or oral, between the Company, any of its Subsidiaries
or any of their respective officers, directors, employees or agents, on the one
hand, and the Holder or any of its affiliates, on the other hand, shall
terminate. The Company shall not, and shall cause each of its Subsidiaries and
its and each of their respective officers, directors, employees and agents, not
to, provide the Holder with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of the Holder. To the extent that the Company, any
of its Subsidiaries or any of their respective officers, directors, employees or
agents, delivers any material, non-public information to the Holder without the
Holder’s consent, the Company hereby covenants and agrees that the Holder shall
not have any duty of confidentiality with respect to, or a duty not to trade on
the basis of, such material, non-public information. As used herein,
“Subsidiary” means any subsidiary of the Company, and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof.

Section 1.4 Filing of Prospectus Supplement. Contemporaneously with the filing
of the 8-K Filing reference in Section 1.3 above, the Company shall also file a
prospectus supplement to the registration statement on Form S-3 (File
No. 333-213980) (the “Registration Statement”) disclosing the Amended Exercise
Price of the 2016 Warrants (the “Prospectus Supplement”).

Section 1.5 Mutual Release. Each party hereto on behalf of itself and its
affiliates (collectively, the “Releasing Parties”) hereby unconditionally
release and forever discharge the other party hereto, including, but not limited
to, all of such other party’s present and former subsidiaries, affiliate
companies, shareholders, officers, directors, employees, attorneys and agents,
from any and all causes of action, demands, claims, contracts, encumbrances,
liabilities, obligations, expenses, losses, and rights of every nature and
description, whether arising or pleaded in law or in equity, under contract,
statute, tort or otherwise, whether known or unknown, whether accrued,
potential, inchoate, liquidated, contingent or actual, asserted or that might
have been asserted which the Releasing Parties now have, have ever had or may
hereafter have, accruing or arising contemporaneously with, or before the date
hereof, based upon or arising out of the 2016 Warrants. The Holder agrees that
none of the Company nor its present and former subsidiaries, affiliate
companies, shareholders, officers, directors, employees, attorneys and agents
shall have any liability to the Holder’s Releasing Parties, whatsoever due to or
in connection with the Company’s use or non-disclosure of the Information (as
defined in Section 2.2(d)) or otherwise as a result of the transactions
contemplated herein, and the Holder hereby irrevocably waives any claim that it
might have based on the failure of the Company to disclose the Information. For
the avoidance of doubt, this mutual release shall not release any Releasing
Party of its obligations, if any, under this Agreement, in connection with the
Shares or any other agreement by and between the Company and the Holder.



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of the Company. The Company hereby
makes the representations and warranties set forth below to the Holder that as
of the date of its execution of this Agreement:

(a)    Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Company and no further
action is required by such Company, its board of directors or its stockholders
in connection therewith other than in connection with the filings required
pursuant to Section 1.3 of this Agreement. This Agreement has been duly executed
by the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

(b)    Organization. The Company is a duly organized and validly existing
corporation in good standing under the laws of the State of Delaware.

(c)    Registration Statement. The Warrant Shares are registered for resale on
the Registration Statement and the Company knows of no reasons why such
registration statement (following the filing of the Prospectus Supplement) shall
not remain available for the resale of such Warrant Shares for the foreseeable
future. The Company shall use commercially reasonable efforts to keep the
Registration Statement effective and available for the resale of the Warrant
Shares underlying the 2016 Warrants until all Warrant Shares have been sold
thereunder or are sold under Rule 144 of the Securities Act of 1933, as amended
(the “Securities Act”). If the Company is unable to keep the Registration
Statement effective and available through such time despite their commercially
reasonable efforts, either the Company or the Holder may, by delivering written
notice to the other, terminate all remaining obligations under this Agreement.

(d)    No Conflicts. The execution, delivery and performance of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected, except in the case of each of clauses
(ii) and (iii), such as would not have or reasonably be expected to result in
(i) a material adverse effect on the legality, validity or enforceability of
this Agreement, (ii) a material adverse effect on the results of operations,
assets, business or condition (financial or otherwise) of the Company and its
subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under this Agreement (any of (i), (ii) or (iii), a “Material Adverse
Effect”).

(e)    Disclosure. Except with respect to the material terms and conditions of
the transactions contemplated by this Agreement, the Company confirms that
neither it nor any other Person acting on its behalf has provided any of Holder
or their agents or counsel with any information that it believes constitutes or
might constitute material, non-public information. The Company understands and
confirms that the Holder will rely on the foregoing representation in effecting
transactions in securities of the Company. As of the date of this Agreement, all
of the disclosure when furnished by or on behalf of the Company to the Holder
regarding the Company and its Subsidiaries, their respective businesses and the
transactions contemplated hereby, including but not limited to the disclosure
set forth in the SEC Reports, is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. As used herein, “SEC Reports” means



--------------------------------------------------------------------------------

all reports, schedules, forms, statements and other documents required to be
filed by the Company as of the date of this Agreement with the Commission
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended, including all exhibits included therein and financial statements,
notes and schedules thereto and documents incorporated by reference therein.

Section 2.2 Representations and Warranties of the Holder. The Holder hereby
makes the representations and warranties set forth below to the Company that as
of the date of its execution of this Agreement.

(a)    Organization; Due Authorization. The Holder is either an individual or an
entity duly incorporated or formed, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and otherwise to carry out its obligations hereunder. The Holder represents and
warrants that (i) the execution and delivery of this Agreement by it and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on its behalf and (ii) this Agreement has
been duly executed and delivered by the Holder and constitutes the valid and
binding obligation of the Holder, enforceable against it in accordance with its
terms.

(b)    Understandings or Arrangements. The Holder is acquiring the Warrant
Shares as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Warrant Shares (this representation and warranty not
limiting the Holder’s right to sell the Warrant Shares pursuant to a
registration statement or otherwise in compliance with applicable federal and
state securities laws). The Holder is acquiring the Warrant Shares hereunder in
the ordinary course of its business.

(c)    No Conflicts. The Holder represents and warrants that the execution,
delivery and performance of this Agreement by the Holder and the consummation by
the Holder of the transactions contemplated hereby do not and will not:
(i) conflict with or violate any provision of the Holder’s organizational or
charter documents, or (ii) conflict with or result in a violation of any
agreement, law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority which would interfere with
the ability of the Holder to perform its obligations under this Agreement.

(d)    Access to Information. The Holder acknowledges that it has had the
opportunity to review this Agreement and the SEC Reports and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the exercise of the 2016 Warrants and the merits and risks of
investing in the Warrant Shares, the terms and conditions of the offering of the
Warrant Shares and the merits and risks of investing in the Warrant Shares;
(ii) access to information about the Company and its general affairs, business,
prospects, management, assets, stockholders’ equity, results of operations or
financial condition (collectively, the “Information”) sufficient to enable it to
evaluate its investment; and (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment. The Holder acknowledges and agrees that neither
Canaccord Genuity LLC (the “Advisor”) nor any affiliate of the Advisor has
provided the Holder with any information or advice with respect to the Warrant
Shares. Neither the Advisor nor any affiliate has made or makes any
representation as to the Company or the quality of the securities issuable
hereunder and the Advisor and any affiliate may have acquired non-public
information with respect to the Company which the Holder agrees need not be
provided to it. In connection with the issuance of the securities hereunder to
the Holder, neither the Advisor nor any of its affiliates has acted as a
financial advisor or fiduciary to the Holder. The Holder acknowledges and
understands that (w) the Company may possess material nonpublic information
regarding the Company not known to the Holder that may impact the value of the
2016 Warrants and the Warrant Shares, including, without limitation,
(x) information known by principals and employees of the Company in their
capacities as directors, officers, significant stockholders and/or affiliates of
the Company, and (y) other confidential Information of the Company, and that the
Company is unable to disclose the Information to the Holder. The Holder
understands, based on its experience, the disadvantage to which the Holder is
subject due to the disparity of information between the Company and the Holder.
Notwithstanding such disparity, the Holder has deemed it appropriate to enter
into this Agreement and to consummate the transactions contemplated herein.



--------------------------------------------------------------------------------

(e)    Holder Status. The Holder represents and warrants that at the time the
Holder was offered the Warrant Shares, it was, and as of the date hereof it is,
an “accredited investor” as defined in Rule 501 under the Securities Act.

(f)    Knowledge. The Holder, either alone or together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Warrant Shares, and has so evaluated the merits
and risks of such investment. The Holder is able to bear the economic risk of an
investment in the Warrant Shares and, at the present time, is able to afford a
complete loss of such investment.

ARTICLE III

MISCELLANEOUS

Section 3.1 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made by email to the
email address of the Holder set forth on Holders’ signature page.

Section 3.2 Successors. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties;
provided however that no party may assign this Agreement or the obligations and
rights of such party hereunder without the prior written consent of the other
parties hereto.

Section 3.3 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

Section 3.4 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

Section 3.5 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the internal law of the State of Delaware.

Section 3.6 Entire Agreement. This Agreement and the 2016 Warrants, together
with the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

Section 3.7 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. Capitalized
terms not otherwise defined herein shall have the meanings set forth in the 2016
Warrants.

Section 3.8 Fees and Expenses. Except as expressly set forth herein, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all transfer agent fees, stamp taxes and other taxes and
duties levied in connection with the delivery of any Warrant Shares.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Warrant Amendment and
Exercise Agreement as of the date first written above.

 

COMPANY: HISTOGENICS CORPORATION By:  

 

Name:  

Adam Gridley

Title:  

Chief Executive Officer

Bank Account and Wire Instructions

 

For incoming wires, please use the following Information: Bank  

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, CA 95054

Routing and Transit Number   121140399 Account number   3300591053

Account Name:

Address:

 

Histogenics Corporation

830 Winter St, 3rd Floor

Waltham, MA 02451

SWIFT Code (for international wires only)  

SVBKUS6S



--------------------------------------------------------------------------------

[HOLDER SIGNATURE PAGES TO HSGX

WARRANT AMENDMENT AND EXERCISE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Holder:  

 

Signature of Authorized Signatory of Holder:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Email Address of Holder:  

 

Number of 2016 Warrants held:  

 

Number of 2016 Warrants deemed exercised:  

 

Aggregate Exercise Price of Warrants deemed Exercised:  

 

Warrant Shares underlying 2016 Warrants deemed exercised:  

 

Instructions for Warrant Shares to be issued upon initial exercise of 2016
Warrants:

Broker Name & DTC Participant #:

Further Credit Acct #:

Contact phone number:

Method of Delivery:         DWAC